--------------------------------------------------------------------------------

    Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (“Agreement”) is entered into as of June 27, 2012,
between Turbine Truck Engines, Inc.., a Florida corporation (the “Company”), and
Elysian Shores Holdings, a Turks and Caicos Islands Exempted Company.
(“Purchaser”).
 
RECITALS
 
The Company desires to sell shares of common stock of the Company to Purchaser,
and Purchaser desires to purchase up to $5,000,000 US Dollars in restricted
common stock of the Company, on the terms and conditions contained herein.
 
AGREEMENT
 
1. Purchase.
 
1.1 Purchase Agreement.  The Company will sell to Purchaser, and Purchaser will
purchase from the Company, 23,076,924 shares of its Class A Common Stock (the
“Shares”), at a purchase price of $0.065 per share, all on the terms and subject
to the conditions of this Agreement.
 
1.2 Payment of Purchase Price.  Purchaser shall pay the aggregate purchase price
of $ 1,500,000 for the Shares in cash by certified check or wire transfer of
immediately available funds to the Company’s bank account in accordance with the
wire transfer instructions transmitted by the Company to Purchaser.
 
1.3 Closing.  The Company shall deliver to Purchaser a stock certificate
evidencing the Shares against payment of the purchase price therefor according
to the terms and conditions of the Escrow and Funding Distribution Agreements.
Upon closing the $1,500,000 the Company will grant the Purchaser the first right
to purchase a Convertible Note for $3,600,000 US Dollars.
 
2. Representations and Warranties of the Purchaser.  Purchaser represents and
warrants to the Company as follows:
 
2.1 Purchase for Own Account.  The Shares are being purchased for investment for
Purchaser’s account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and Purchaser has no present
intention of selling, granting any participation in or otherwise distributing
the Shares or any part thereof.  Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.
 
2.2 Accredited Investor.  Purchaser is an “accredited investor” as defined in
Rule 501 promulgated under the Securities Act of 1933, as amended (the
“Act”).   Purchaser is not an entity formed for the specific purpose of
acquiring the Shares.
 
2.3 Authority.  Purchaser has full power and authority to enter into this
Agreement.  When executed and delivered by Purchaser, this Agreement will
constitute a valid and legally binding obligation of Purchaser, enforceable in
accordance with its terms, except as limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
2.4 Knowledge and Experience.  Purchaser has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in the Company and is able to bear the economic risks of
an investment in the Shares for an indefinite period of time.
 
2.5 Suitability.  The investment in the Shares is suitable for Purchaser based
upon Purchaser’s investment objectives and financial needs, and Purchaser has
adequate net worth and means for providing for Purchaser’s current financial
needs and contingencies and has no need for liquidity of investment with respect
to the Shares.  Purchaser’s overall commitment to investments that are illiquid
or not readily marketable is not disproportionate to Purchaser’s net worth, and
an investment in the Shares will not cause such overall commitment to become
excessive.  Purchaser’s financial condition is such that it is not likely that
it will be necessary to dispose of any of the Shares in the foreseeable future.
 
2.6 Disclosure of Information.  Purchaser acknowledges receipt and review of
this Agreement, the Company’s Annual Report on Form 10-K/A for the fiscal year
ended (including all other exhibits thereto), the Company’s Quarterly Reports on
Form 10-Q, and the other reports filed by the Company from time to time with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended.  Purchaser has been furnished with all additional information
concerning the Company that Purchaser has requested or desired to know, and has
been afforded the opportunity to ask questions of and receive answers from the
officers or other representatives of the Company concerning the terms and
conditions of the offering of the Shares and the business, properties,
prospects, and financial condition of the Company.
 
2.7 Advice.  Purchaser has obtained, to the extent Purchaser deems necessary,
professional advice with respect to the risks inherent in the investment in the
Shares, the condition and business of the Company, and the suitability of the
investment in the Shares in light of Purchaser’s financial condition and
investment needs.
 
2.8 Residency/Domicile. For purposes of the application of state securities
laws, Purchaser represents that it is a bona fide resident of, and is domiciled
in, the state set forth in Purchaser’s address on the signature page hereto.
 
3. Representations of the Company.  The Company represents and warrants to
Purchaser as follows:
 
3.1 Organization.  The Company is a corporation duly incorporated and validly
existing under the laws of the State of Nevada, and has all requisite corporate
power and authority to own and operate its properties and assets, to execute and
deliver this Agreement, to issue and sell the Shares, and to carry on its
business as now conducted and as proposed to be conducted.  The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have a material adverse effect on its
business or properties.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2 Authority.  All corporate action on the part of the Company necessary for
the authorization, execution and delivery of this Agreement, the performance of
all obligations of the Company hereunder, and the authorization, issuance, sale
and delivery of the Shares being sold hereunder has been taken.  This Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms, except as limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 
3.3 Valid Issuance.  The Shares being purchased by the Purchaser hereunder, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration expressed herein, will be duly and validly issued, fully paid,
and non-assessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and applicable state and federal
securities laws.   The Shares will be free of any liens or encumbrances, other
than any liens or encumbrances created by or imposed upon the Purchaser.
 
4. Restrictions of Transferability of Securities; Compliance with Securities Act
 
4.1 Restricted Securities.  Purchaser understands and acknowledges that the sale
of the Shares has not been registered under the Act or applicable state
securities laws, are characterized under the Act as “restricted securities,” and
therefore must be held indefinitely unless subsequently registered under the Act
and applicable state securities laws or unless an exemption from such
registration requirements is available, and that the Company is under no
obligation to register the Shares. Purchaser is familiar with Rule 144 under the
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Act.
 
4.2 Legends.  Each certificate representing the Shares, and any other securities
issued in respect of the Shares upon any stock split, stock dividend,
recapitalization merger, consolidation or similar event, shall be imprinted with
a legend in the following form (in addition to any legend required under
applicable state securities laws):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) OR ANY STATE
SECURITIES LAWS.  THEY MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
TRANSFERRED FOR VALUE UNLESS THEY ARE REGISTERED UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR THE CORPORATION RECEIVES AN OPINION OF
COUNSEL SATISFACTORY TO IT, OR OTHERWISE SATISFIES ITSELF, THAT REGISTRATION IS
NOT REQUIRED.”
 
 
3

--------------------------------------------------------------------------------

 
 
5. Miscellaneous.
 
5.1 Survival of Warranties.  The warranties, representations and covenants of
the Company and Purchaser contained in this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of Purchaser or the Company.
 
5.2 Notices.  All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given:  (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail if sent during normal business hours of the recipient; if not, then on the
next business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at the addresses set forth on the signature pages
attached hereto.  .
 
5.3 Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein.
 
5.4 Amendment.  The terms or conditions of this Agreement may be amended,
modified, supplemented or waived, in whole or in part, only by written agreement
of both parties to this Agreement.
 
5.5 Governing Law; Venue and Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the Turks and Caicos Islands,
Provo, and BWI. The parties consent to the exclusive jurisdiction of, and venue
in TCI, Provo, BWI, with respect to any disputes arising out of or related to
this Agreement
 
5.6 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
5.7 Further Action.  The parties agree to execute such further instruments and
to take such further actions as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.8 Counterparts.  This Agreement may be executed and delivered by facsimile
signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.
 
 
The Company:
                  Turbine Truck Engines Inc.                     By: /s/ Michael
Rouse  
Name: Michael Rouse
 
Title: Chairman
       
Address:
       
Turbine Truck Engines Inc.
 
46600 Deep Woods Road
 
Paisley, FL 32767
                 

 
 
 
Purchaser:
    By: Elysian Shores Holdings.  
Name: Mark E. Theriot
 
Managing Director
             
Address:
       
228 Leeward Highway, Providenciales
 
Turks and Caicos Islands
 
British West Indies
     

 
 
5
 